Citation Nr: 0518899	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  00-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for gastroesophageal 
reflux (GERD).  

3.  Entitlement to an increased evaluation for degenerative 
disc disease, lumbar spine, L4-L5 (lumbar spine disability), 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to April 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in January 2000, April 2003, 
and April 2004 from the Regional Office (RO) of the 
Department of Veterans Affairs (VA), in Waco, Texas.  The 
January 2000 rating decision denied service connection for 
tinnitus and the April 2000 rating decision denied increased 
evaluation for lumbar spine disability.  

The Board observed that although the veteran's claim was for 
service connection for chronic gastritis, the RO, in its 
April 2004 rating decision denied service connection for 
GERD, not gastritis.  Throughout the appeal, the veteran 
reiterates that his claim is for chronic gastritis.  Thus, 
the Board is of the opinion that the RO did not address the 
issue of entitlement to service connection for chronic 
gastritis and that this issue is inextricably intertwined 
with the issue of entitlement to service connection for GERD.  
These issues are addressed in the REMAND portion of this 
decision are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence demonstrates that 
tinnitus is attributable to his active military service.

2.  The veteran's lumbar disability demonstrated moderate 
intervertebral disc syndrome with recurring attacks and 
subjective complaints of pain, incoordination, and fatigue, 
but no objective medical evidence of muscle spasm or other 
neurological findings consistent with severe intervertebral 
disc syndrome or at least four weeks of incapacitating 
episodes during the past 12 months at any time during the 
claims period.  

3.  Evidence of lumbar ankylosis is not of record.


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, tinnitus was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).

2.  The criteria for an evaluation in excess of 20 percent 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West  
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The Board notes that the initial unfavorably decision 
occurred in January 2000, prior to the passage of the VCAA.  
Therefore, it was not possible to provide the veteran with 
notice of the VCAA before the decision.  In addition, the RO 
notified the veteran of the evidence and information 
necessary to substantiate his claims in a letters dated 
January 2003, October 2003, November 2003, and August 2004.  
The VA fully notified the veteran of what is required to 
substantiate such claims in the letters, and in the multiple 
supplemental statement of the case (SSOC).  Together, the 
VCAA letters and SSOC's provided the veteran with a summary 
of the evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to send medical treatment records from 
his private physician regarding treatment, to provide a 
properly executed release so that VA could request the 
records for him, and request that he submit any evidence in 
his possession.  No other evidence has been identified by the 
veteran.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the numerous 
service medical records, VA treatment records, private 
medical records, VA examination reports dated in December 
1999, January 2003, June 2004, August 2004, and October 2004, 
and written statements from the veteran.  As VA examinations 
and other medical evidence are of record, the Board finds no 
further VA examination necessary in this case.  Furthermore, 
the veteran indicated that in a written statement received in 
December 2004 that he has no additional evidence to furnish.  

The Board does note that the veteran submitted additional 
evidence pertinent to his tinnitus claim following the last 
SSOC dated in December 2003.  Normally, this would require 
further development in order for the veteran to be afforded 
an opportunity to have this evidence considered by the RO.  
However, the veteran will not be prejudiced by the Board 
proceeding to a decision in this matter since the outcome 
represents a full grant of the benefits for the tinnitus 
claim.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran is claiming service connection for tinnitus.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Tinnitus

The veteran filed a service connection claim for tinnitus in 
March 1999, immediately upon separation from service.  The 
veteran's contended that he has tinnitus attributable to a 
head injury in service or alternatively, exposure to 
hazardous noise.  

The two primary issues to address on this appeal are whether 
the veteran has tinnitus and whether those residuals can be 
attributed to service, as claimed by the veteran.  

With regards to whether the veteran has tinnitus, according 
to a Texas Rehabilitation Commission evaluation, the veteran 
had complaints of tinnitus in November 1999.  In a Texas 
Rehabilitation Commission evaluation report dated in December 
1999, the veteran complained of bilateral tinnitus for 10 
years following a mild head injury in service.  According to 
the veteran, onset of the tinnitus occurred a week or more 
after the injury.  After examination of the veteran, the 
examiner diagnosis was tinnitus and noise-induced hearing 
loss in the right ear.  

While the medical evidence supports a finding for tinnitus, 
the RO denied the claim in the January 2000 rating decision 
and subsequent statement of the case (SOC) and SSOC.  The 
basis for the denial was that there was no evidence of 
tinnitus in service and no objective medical evidence 
establishing a nexus between complaints of tinnitus and 
service.  The RO noted that service medical records were 
negative for tinnitus or any head trauma while on active duty 
service.  A July 1988 enlistment examination report noted a 
pre-service head injury characterized as a scalp laceration.  

A veteran is presumed to be in sound condition at the time of 
enlistment except as to conditions noted at the time of 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation); 38 C.F.R. § 3.304(b) (May 4, 2005).

Upon review, the Board concurs with the RO that there is no 
evidence of head trauma in service.  However, there is also 
no evidence that the veteran had tinnitus prior to service.  
Although the Report of Medical History on entrance 
examination in July 1988 noted a history of head injury, 
Report of Medical Examination in July 1988 found that the 
veteran's ears were clinically evaluated as normal.  No 
residuals of a preexisting head injury related to tinnitus 
were noted on examination.  In fact, there is no objective 
medical evidence indicating that the veteran's tinnitus 
preexisted service.  In short, there is far from clear and 
unmistakable evidence to rebut the presumption that the 
veteran's ears were sound upon entrance into service.  
38 C.F.R. § 3.304(b) (2004).  There was, however, strong 
evidence of exposure to hazardous noise in service, the 
alternative theory advanced by the veteran.  

The veteran indicated in a November 2003 statement that he 
was exposed to high levels of noise around dental instruments 
during service, including loud drills and controls.  His 
statements were supported by his Form DD 214, which notes 
that he was a dental specialist during service.  In addition, 
a February 1993 hearing evaluation indicated that the veteran 
was routinely exposed to hazardous noise.  

The Board finds the veteran to be a credible witness in that 
he was exposed to loud noise in service and that his tinnitus 
began in service.  Although the medical evidence does not 
clarify the cause of the tinnitus, there is no clear and 
unmistakable evidence indicating that he had tinnitus prior 
to service.  There is also strong evidence that he had 
tinnitus at the time of separation from service and was 
diagnosed with tinnitus within seven months following 
separation from service.  Based upon the above information 
and giving the benefit of the doubt to the veteran, the Board 
finds that the veteran's tinnitus began in service and the 
veteran's current tinnitus  was continually symptomatic 
immediately following service.  

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that 
service connection for tinnitus is in order.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Service connection for lumbar spine disability was granted in 
an August 1999 rating decision.  The veteran was assigned a 
10 percent evaluation under Diagnostic Code 5293.  In an 
April 2000 rating decision, the RO increased the veteran's 
evaluation to 20 percent, effective March 2000.  

The veteran filed a claim for increased evaluation in 
December 2002.  Effective September 23, 2002, VA revised the 
criteria for diagnosing and evaluating intervertebral disc 
syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  Effective 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine.  68 Fed. Reg. 
51,454 (Aug. 27, 2003).  At that time, VA also reiterated the 
changes to Diagnostic Code 5293 (now reclassified as 
Diagnostic Code 5243) for intervertebral disc syndrome.

In the April 2003 rating decision, the RO rated the veteran 
under the old criteria in effect prior to September 23, 2002 
and the new criteria.  The Board will evaluate the veteran's 
claim under the old criteria of the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version would accord him the highest rating.  
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre- dates or post-dates a pertinent change to 
VA's rating schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion. A 40 
percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints. 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Disability evaluations are based on functional impairment. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Medical evidence shows that the veteran was in November 2002 
for a possible reinjury of his back.  The veteran complained 
about lower back pain, including back spasms, with onset 
approximately 2 weeks earlier.  The diagnosis was chronic 
back pain.  

VA spine examination report dated in January 2003 indicated 
that the veteran reported pain circumferential from the hip 
all the way down to the ankle, but did not involve the foot.  
The veteran noted pain intensity during flare-up was 12 out 
of 10, but never went to zero until recently when he began 
using Vicodin.  The veteran used a cane to ambulate.  The 
veteran complained of having some difficulty walking and 
bending, unable to do his usual occupation, which was dental 
hygienist, and stopped all of his recreational activities 
such as sports and running.  

Examination revealed normal posture and gait slightly 
favoring the left leg.  Forward flexion motion was 80 out of 
90 degrees and backward extension was 20 out of 35 degrees 
with complaints of pain mainly at the end points of all 
motion testing.  Despite subjective complaints of muscle 
spasm, none were noted on examination.  There was no 
ankylosis of the lumbar spine.  Neurological examination 
noted that sensory was intact and equal on both legs from his 
thighs, calves, and feet.  Reflexes were normal at +2.  The 
veteran denied any specific neurologic symptoms other than 
the pain.  Prior magnetic resonance imaging (MRI) dated in 
June 1999 showed L4-L5 and L5-S1 disc bulging.  The diagnosis 
was degenerative disc disease, lumbar spine, L4-L5. 

Private medical consultation from Dr. Frost dated in March 
2003 noted subjective complaints of low back pain with 
numbness in the right leg and foot.  Examination revealed 
that the veteran was able to walk heal to toe and Romberg's 
test was negative.  Deep tendon reflexes were 2 out of 4 
bilateral patella and Achilles.  He motor strength was 5 out 
of 5 bilaterally with no calf atrophy.  Straight leg raising 
as negative bilaterally.  The examiner commented that a 
recent MRI scan demonstrated degenerative disc disease at the 
L4-L5 and L5-S1 levels along with a far lateral small disc 
herniation at L4-5 on the right side and a L5-S1 small right 
paracentral disc with cyst component.  This did appear to be 
transposing the traversing nerve root.  

VA examination report dated in August 2004 noted the 
veteran's subjective complaints of pain, weakness, stiffness, 
and lack of endurance.  Pain intensity is 6-9 out of 10.  
Pain radiates down the right buttocks, thigh, and to all the 
toes.  Treatment consisted of prescription pain medication 
and relief from muscle spasms as needed.  The veteran 
reported flare-ups if he performed prolonged walking, 
standing, or excessive bending.  The flare-ups would be 
severe, lasting 18-20 hours, while losing 40 to 50 percent of 
function.  The veteran continues to use a cane to ambulate.  

Examination revealed that the veteran was able to ambulate 
into the examination room without use of any kind of 
mechanical aids.  There was no evidence of muscle laxity, 
muscle rigidity, muscle spasm, or muscle wasting.  Palpation 
of the paravertebral spinous process revealed tenderness in 
the area of L3 to S1, some tenderness on the right side of 
the midline about 3 inches in the same are to deep palpation.  
Range of motion testing was flexion to 80 degrees (90 degrees 
normal), extension to 10 degrees (30 degrees normal), lateral 
flexion 20 degrees both directions (30 degrees normal), and 
rotation both directions to 20 degrees (30 degrees normal).  
The veteran complained of pain on the right side during 
testing, but exhibited no fatigability, lack of endurance, or 
incoordination.  

Neurological examination demonstrated decreases sensation to 
sharp and dull on the right lower extremity distally.  The 
veteran showed no muscle atrophy.  Deep tendon reflexes were 
1 to 2+ for the right lower extremity and 2 to 3+ in the left 
lower extremity.  The veteran also indicated to the examiner 
that he 20 incapacitating days during the past 12 months as a 
result of his lumbar spine.  

Applying the old criteria, the objective clinical evidence 
does not demonstrate severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  Other than 
tenderness in the area of L3 and S1 in the August 2004 VA 
examination report, there are no clinical findings from the 
January 2003 and August 2004 VA examination reports or March 
2003 report from Dr. Frost showing any neurological findings 
associated with the veteran's intervertebral disc syndrome.  
The record notes that the veteran is prescribed pain 
medication for relief of complaints of muscle spasms, 
however, all three examinations revealed no muscle spasm on 
examination.  Private examination noted straight leg raising 
was negative bilaterally and Romberg's test was negative.  In 
addition, there is no clinical evidence of severe reflex 
deficiency.  Therefore, the clinical evidence does not 
support an increased evaluation under Diagnostic Code 5293, 
effective prior to September 23, 2002. 

As for Diagnostic Codes 5292 and 5295 prior to September 23, 
2003, clinical evidence failed to demonstrate severe 
limitation of motion (5292) or listing of the whole spine, 
positive Goldthwaite's sign, or marked limitation of forward 
bending in a standing position, or severe loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or abnormal mobility on forced 
motion (5295).  .  The Board acknowledges the veteran's long-
term complaints of pain, and in reviewing the clinical 
findings the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; DeLuca, supra.  However, forward 
flexion on both VA examination reports showed 80 degrees, 
even when Deluca factors were considered.  Furthermore, the 
most recent VA examination noted no fatigability, lack of 
endurance, or incoordination during range of motion testing.  

In addition, there is no evidence of ankylosis of the lumbar 
spine.  Specifically, VA examination report dated in January 
2003 reported no ankylosis of the lumbar spine.  Therefore, 
there is no basis for a rating under Diagnostic Codes 5285 or 
5289.  38 C.F.R. §4.71a (effective prior to September 26, 
2003).  

There is also no basis for an increased evaluation under the 
new criteria for Diagnostic Code 5293, effective September 
23, 2002 to September 25, 2003, and the new spine regulations 
effective September 26, 2003.  There is no evidence of 
incapacitating episodes of at least four weeks during the 
past 12 months at any time during the claims period.  The 
veteran indicated to the August 2004 VA examiner that he had 
20 incapacitating days during the past 12 months.  Otherwise, 
there is no supporting medical evidence showing prescribed at 
least 4 weeks of bed rest by a physician during the past 12 
months at any time during the claims period.  Moreover, as 
noted above, there is no ankylosis of the lumbar spine.  
Therefore, an increased evaluation is not warranted under 
Diagnostic Code 5243.  38 C.F.R. § 4.71a (2004).  

The Board now turns to whether a separate evaluation is 
warranted for numbness of the legs.  Under Diagnostic Code 
8520, pertaining to paralysis of the sciatic nerve, mild 
incomplete paralysis warrants a 10 percent disability rating, 
moderate incomplete paralysis warrants a 20 percent 
disability rating, moderately severe incomplete paralysis 
warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2004).

The Board finds that while the veteran has complained of 
paresthesias and pain running down the legs and into the 
feet, the medical record does not contain diagnoses of 
radiculopathy or impairment of the sciatic nerve.  
Specifically, the most recent VA neurological evaluation 
dated in September 2004 found no incoordination, no weakness, 
no sensory deficit, no muscle laxity, rigidity, spasm, or 
wasting, and that the veteran could walk around the 
examination room without use of any kind of mechanical aids.  
Private medical report noted that he was negative for 
Romberg's and could walk heal to toe.  In short, there were 
no severe neurological findings or diagnosis of record to 
warrant an increased evaluation under the provisions of 38 
C.F.R. Part 4, Diagnostic Code 8520 as analogous to 
impairment of the sciatic nerve.  

In sum, upon review of the evidence and consideration of all 
applicable criteria, the Board concludes that the 
preponderance of the evidence does not support a rating in 
excess of 20 percent at this time.  See Gilbert, supra.


ORDER

Service connection for tinnitus is granted.  

Increased evaluation for lumbar spine disability, currently 
evaluated as 20 percent disabling, is denied. 


REMAND

As noted in the Introduction, the veteran claimed service 
connection for chronic gastritis; however, the RO adjudicated 
service connection for GERD.  According to the June 2004 VA 
examination, there is a difference between the two.  

A January 2004 upper gastrointestinal endoscopy revealed 
moderate chronic gastritis with focus of complete intestinal 
metaplasia.  In a June 2004 VA examination, the examiner 
diagnosed the veteran as having chronic gastritis improved, 
resolved.  The examiner commented that the veteran had 
musculoskeletal complaints in service and was treated with 
NSAID.  According to the examiner, it was known that NSAID 
would cause gastritis and to a more marked degree, even 
ulcers of the stomach.  The examiner opined that it is as 
likely as not that the chronic gastritis when present, as it 
is not at this time, is at least as likely as not caused by 
the result of GI complaints in service, but that this could 
not be said for GERD.  Follow-up VA examination in October 
2004 indicated that the veteran stated that the medication 
causing the gastritis had been removed and now was on 
treatment for GERD.  

The veteran contends that chronic gastritis led to the 
development of his GERD.  Thus, the Board of Veterans' 
Appeals finds that the issues are inextricably intertwined.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature, etiology, and severity of 
his conditions affecting the digestive 
system, including GERD and gastritis.  
It is imperative that the examiner 
reviews the evidence in the veteran's 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  The examiner is 
requested to review the record and to 
state whether there is a 50 percent 
probability or greater that the current 
conditions diagnosed are related to the 
veteran's service or the result of 
treatment for or a disability incurred 
in or aggravated in service.  A complete 
written rationale for all opinions made 
must be provided.  If any requested 
opinion cannot be provided that fact 
should be noted and a detailed 
explanation provided explaining why 
securing the opinion is not possible.  

2.  The issue of entitlement to service 
connection for chronic gastritis should 
be adjudicated.

3.  The AMC/RO should adjudicate the 
claims on appeal.  If the determinations 
remain adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decisions.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


